Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed on 02/24/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 14-20 and 50, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2014/083574 A2], as provided in the IDS, in view of D3 [US 2014/0111532 A1].
Claim 14: A method for generating a projection image of a three-dimensional sample, the method comprising: [D1, Figure 1 and [Page 1, Lines 25-26]] D1 teaches the processing generate a composite image and/or 3D model of the scene which is considered the projection image.
obtaining a set of images of the sample, wherein each image of the set of images corresponds to a respective focal plane within the sample; [D1, [Page 4, Line 27 – Page 5, Line 2]] D1 teaches the plurality of images captured from a defined subject which are taken from different positions for the said subject. The different positions include capturing images from different ‘Z’ levels of the imaging device.

applying a filter to each image of the set of images to determine a respective depth value for each pixel of a depth map, wherein the depth value represents a depth, within the sample, at which contents of the sample can be imaged in-focus;[D1, [Page 8, Lines 12-28]] D1 teaches the application of the energy matrix is determined and the conversion for wavelet decomposition equating to the application of a filter to the image data and the generation of a raw index map in which equates to the determination of the depth value information.

determining an image value for each pixel of an output image based on the depth value of a corresponding pixel of the depth map. [D1, [Page 9, Lines 18-19]] D1 teaches the generation of the composite image using the raw index map and the degree of the defocus map which includes the pixel values. The identification of a focused part from multiple images includes the determination of depth values and thus the image index for each pixel. 

D1 does not explicitly teach the filter includes the set of images used to determine a weighted measure of neighboring pixels for texture information. The limitations are taught as follows: [D3, [see claim 8]] D3 teaches wherein the texture estimator is configured to convolve a neighborhood of weighted data and the luminance component to produce the first signal. The first absolute difference between the component and intermediate signal is determined to generate an extracted texture excluding noises, thus the absolute value excluding values below a certain value.  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the known processes of generating a composite image and or 3D model with the respective steps of capturing the data from various Z levels of the imaging device in order to further apply a filter to the data and determine values for each of the pixels within the determined output image data, as described in D1, with the teachings of D3, wherein the filter being utilized includes determined weighted texture data. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the known background information in the field of the technology with the steps of obtaining the data in order to ultimately filter and determine pixel values further with the characteristics of the filter of D3. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 15: The method of claim 14, wherein applying the filter each image of the set of images comprises, for the particular pixel of the image, determining at least one of a standard deviation, an entropy, or a numerical range of pixels of the image that are in the neighborhood of the particular pixel. [D1, [Page 8, Lines 12-28 and Page 7, Lines 19-32]] D1 teaches the energy filter as the texture filter and application of the filter in which further a determination of a percentage deviation of average luminance is determined.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2014/083574 A2], as provided in the IDS, in view of D3 [US 2014/0111532 A1], in view of D2 [US 2019/0113423 A1].
Claim 18: The method of claim 14, wherein the set of images is a set of brightfield images of the sample. [D2, [0158]] D2 teaches the use of different embodiments in which the imaging device used could be configured as one or more of the following: brightfield imaging and fluorescent imaging. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D3, wherein the image data is acquired, analyzed, and data is output; with the teaching of D2, wherein the image data that is acquired could be received from a variety of different types of imaging devices, including that of the brightfield and fluorescent image data. One skilled in the art would have been motivated to modify D1 in view of D3 in this manner in order to substitute the imaging device of D1 in view of D3 in order to utilize the various embodiments of D2 using different imaging devices. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 18.

Claim 19: The method of claim 14, wherein the set of images is a set of fluorescent images of the sample. [D2, [0158]] D2 teaches the use of different embodiments in which the imaging device used could be configured as one or more of the following: brightfield imaging and fluorescent imaging.

Claim 20: The method of claim 14, wherein the sample contains at least one organoid. [D2, [0089]] D2 teaches the imaging of a biological sample and that sample including at least an organoid.

Claim 50 is rejected for similar reasons s to those described in claim 14. The measure is below a given value.

Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 16, the prior art of record, either alone or in combination, does not teach, after applying the analysis to the received data and receiving the output image, further utilizing analysis in order generate a first segmentation map based upon the output image, and further generate a second segmentation map based upon the determined depth values by dividing the region(s) of the first segmentation map. Claim 17 is dependent upon 16. Claims 51-61 are allowed for similar reasons as to those described above, wherein both include the allowable subject matter of claim 16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661